Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Regarding claim 20, the claim has multiple issues, foremost of which is there is no body to the claim.  Applicant has not used one of the transitional phrases "comprising", "consisting essentially of" and "consisting of" (or any synonymous terms) thus the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim is unclear, see MPEP 2111.03.  Regarding “made by the method of claim 14” the holographic medium can be made by other systems/methods, for example the instant application presents paragraph [0018] and figure 9H, an alternative system that does not use diffractive optical elements, as required by claims 1 and 14.   Thus the method of making the claimed holographic medium does not have any patentable weight, see MPEP 2113.  Further regarding “for use in generating light patterns for eye tracking” it appears that this is either (1) an intended use in the preamble, which has no patentable weight since there is no “life breathed” into this intended use, see MPEP 2111.02, or (2) the claim is a “use claim” and subject to rejections under 112(b) and/or 101, see MPEP 2173.05(p-q).

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-13, drawn to a system for making a holographic medium, classified in G03H 1/041.
Group II. Claims 14-19, drawn to a method for making a holographic medium, classified in G03H 1/0402.
Group III. Claim 20, drawn a holographic medium, classified in G03H 1/0005.
The inventions are independent or distinct, each from the other because:
of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process (method of making) can be practiced by a system without a beam splitter, a first set of optical elements and/or a second set of optical elements as required by the apparatus (system).
Inventions of Group I and Group III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product made (holographic medium) could be made by a different apparatus (system).  For example see apparatus in the instant application figure 9H that shows a system that does not has a plurality of parabolic mirrors instead of a diffractive optical element as required by claim 1 of Group I.  
Inventions of Group II and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of making the product (holographic medium) noted in claim 20 does not have any patentable weight, see MPEP 2113.  A holographic medium can be made by other processes, for example see paragraph [0018] of the instant application with a method that does not have a diffractive optical element as required by claim 14 of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
It is noted that Group III currently does not present an undue burden, since the device of claim 20, a holographic medium, does not have any limitations and any holographic medium would read on the claim.  However, when/if limitations are added they could include a variety of limitation, such as material, sizes, light interactions, output patterns, etc., which would require searching different classes/subclasses or electronic resources, or employing different search strategies or search queries than the system for making a holographic medium of Group I and/or the method for making a holographic medium of Group II thereby creating an undue burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

A telephone call was made to Tae-Woong Koo on March 3, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                      March 4, 2021